 408DECISIONSOF NATIONAL LABOR RELATIONS BOARDSyncor InternationalCorporationandHighwayTruck Drivers and Helpers,Local 107, a/wInternational Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers'of America.Case 4-CA-1546810 December, 1986DECISION AND ORDERBY MEMBERS JOHANSEN,BABSON, ANDSTEPHENSOn 6 August 1986 Administrative Law JudgeDavid S. Davidson issued the attached decision.The Respondent filed exceptions and a supportingbrief, and the General Counsel filed an answeringbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,' findings, andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, SyncorInternationalCorporation, Philadelphia, Pennsylva-nia, its officers,agents, successors,and assigns,shall take the action set forth in the Order.IOn 4 June 1986 the Regional Director administratively dismissed theRespondent's petition for amendment of certification in Case 4-AC-67.Thereafter the Respondent filed a request for review of the dismissal ofitspetition. By telegraphic Order dated 29 July 1986, the Board deniedthe Respondent's request for review.Thus the Respondent's third affirm-ative defense claiming that the representation proceeding generated byCase4-AC-67 isthe only appropriate forum to determine the issuesraised by this case is moot.Dawn Miller-Abdulmalilc, Esq.,for the General Counsel.Don T Carmody, Esq. (Carmody & Dirienzo),of NewYork, New York, for the Respondent.Thomas H. Kohn, Esq. (Sagot & Jennings),of Philadel-phia, Pennsylvania, for the Charging Party.DECISIONSTATEMENT OF THE CASEDAVID S. DAVIDSON, Administrative Law Judge. Thecharge in this case was filed on 4 December 1985 andthe complaint issued on 28 January 1986. The hearingwas held on 16 April 1986. The principal issue is wheth-er Respondent' unlawfully refused to, bargain with theIThe charge and complaint named Nuclear Pharmacy,Inc as Re-spondent. After issuance of the complaintRespondent reorganized, andits correctlegal name isnow Syncor International Corporation. The casecaptionhas beenamendedto reflectthe changeUnion following union proposals in contract negotiationsto alter the composition of a certified bargaining unit.On the entire record in this case, including my obser-vation of the witnesses and their demeanor, and afterconsideration of the briefs filed by the General Counseland Respondent, I make the followingFINDINGS AND CONCLUSIONS1.JURISDICTIONRespondent, a New Mexico corporation, is engaged inthe preparation and sale to hospitals of "radio pharma-ceuticals" at a Philadelphia, Pennsylvania facility whereit,annually purchases and receives products valued inexcess of $50,000 directly from points outside the Com-monwealth of Pennsylvania. Respondent admits and Ifind that it is an employer engaged in commerce and thatthe Union is a labor organization within the meaning ofthe Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. The Facts1.The representation electionOn 8 April 19852 the Union filed a representation peti-tion seeking an election in a unit of all full-time and reg-ular part-time truckdriving employees of Respondent. On25 April the parties entered into a Stipulation for Certifi-cation Upon Consent Election in which they agreed thatthe appropriate unit-would include "all full-time and reg-ularpart-time driver employees and technicians em-ployed by the Employer"excludingall other employees.On 24' May the electionwas held. There were 10 eligiblevoters of -whom 8 were full-time drivers and two werefull-time technicians.There were no part-time driversemployed at the time. Of the 10 eligible voters, 6 votedfor the Unionand 4 egainst,and on 4 June the Unionwas certified as the representative of the agreed-uponunit.2.The negotiations and union proposals to modifythe unitThe parties met to bargain four times on 28 August, 30September, and 16 and 17 October. At the first negotiat-ing session the parties agreed to resolve all noneconomicissues before discussing economic issues. The Union gaveits contract proposal to Respondent, and Principal Com-pany Negotiator William Adams said he would ' be pre-pared to review the Union's proposal in detail at the nextmeeting. That proposal provided among other things initsarticle 30: "The Company will not use part-timers."During the first meeting, Union Negotiator Joseph Ferlastated that the Union did not represent part-timers. Atthe, time of the election and that meeting, Respondentemployed no part-time drivers. One was hired in earlySeptember and a second about 2 weeks later on 23 Sep-tember. 32All dates are in 1985 unless otherwise indicated.aThey were no longer employed by Respondent at the time of thehearing.282 NLRB No. 63 SYNCOR INTERNATIONAL CORP.409At thenext negotiating session on 30 September, theparties reviewed the Union's proposal and agreed to sev-eral noneconomic items.At this or the earlier session,Adams asked Ferla to explain what he meant by article30.Ferla replied that the Union did not want part-timeemployees in the unit because there was nothing theUnion could do for them and part-time employees wouldtakework away from full-time employees,in the unit.During this meeting Ferla also stated that the Unionwould probably"give" the tecllmicians back to Respond-ent but that it would cost Respondent.Ferla said that theonly reason Respondent wanted technicians in the unitwas to get votes,but that the Union beat Respondent atitsown game.Ferla also said that the Union did not'want the technicians in the unit and that they did notwant to be in it.During one of the two remaining negotiating sessionson 16 and 17 October, Ferla again stated that the Uniondid not want the technicians and might swap the techni-cians forDaleRussell, a head driver who wanted to bein the unit.4By the end of the last negotiating session the partieshad reached agreement on some noneconomic issues, butother noneconomic and economic issues remained unre-solved.Respondent had neither accepted nor rejectedthe Union's proposals with respect to the part-time driv-ers and technicians.The parties have stipulated that at no time did theUnion insist to impasse with respect to its proposals notto represent part-time drivers and technicians or anyother subject of negotiaxions.3.Respondent's refusal to bargainAt some point after the 17 October bargaining session,Adams notified the Union that he was no longer repre-senting Respondent in the negotiations. The Union thencontacted Respondent's attorney and made repeated oralrequests for further bargaining. At all times since the firstoral request,Respondent refused to negotiate furtherwith the Union. On 14 January "1986, the Union's attor-ney sent Respondent's attorney a letter stating:On behalf of Teamsters Local Union No. 107, Iwish to make our position clear with regard to theUnion's role in negotiations. At no time has Local107- refused, nor does it currently refuse, to negoti-ate on behalf of any persons or positions for whomitwas certified as the exclusive bargaining repre-sentative.Any offers which Mr. Ferla may havemade to relinquish such bargaining rights weremerely that, offers, and not refusals.& The only evidentiary conflict in this case relates to a telephone con-versation between Ferla and Adams aftei the secondnegotiating sessionsand before the last two sessions. Ferla testified that after telling AdamsthatUnion President Cimino was on his back because the negotiationswere taking so long, the topic of the technicians came up, that Ferla toldAdams that he was going to sell ; them back to Adams probably forhigher wages, and that Adams laughed in response. Adams testified thataftermentioning that he had talked to Cimino, Ferla stated emphaticallythat the Union did not want the techniciansWhichever version is cor-rect,this conversation adds nothing material to what was said in'the ne-gotiations proper before and after the telephone conversationThereafter,Respondent continued to refuse to bargain.4.The petition for amendment of certificationAs set forth above,the Union filed the refusal-to-bar-gain charge in this case on 4 December.The RegionalDirector issued the complaint on 28 January 1986 setting16April 1986 as the date of the hearing.Respondentfiled its answer on 7 February 1986.On 11April 1986 Respondent filed a petition foramendment of certification in Case4-AC-67 andconcur-rently requested that the hearing on the complaint bepostponed pending disposition of the petition. On 14Aprilthe Regional Director denied the request for post-ponement,and on 16 April ' the hearing proceeded asscheduled.B. Concluding FindingsThe sole issue is whether the Union's proposals toeliminate part-time drivers and technicians from cover-age of the contract relieved Respondent of any furtherobligation to bargain with the Union.The General Counsel contends that the Union's pro-posalswere just that-proposals, that the Union neverinsisted on them to the point of impasse, that Respondentnever even rejected them, and that Respondent's obliga-tion to bargain remained unimpaired., Respondent con-cedes that it, has refused to bargain but raises three af-firmative defenses-the last by amendment to its answerat the hearing. First, Respondent contends that theUnion abandoned the representation of part-time truck-drivers and technicians, destroying the integrity of theunit and relieving Respondent of any further obligationtobargain.Second,Respondent contends that theUnion's conduct with respect to the part-time truckdriv-ers and technicians shows a change in circumstances be-cause the parties entered into the Stipulation for Certifi-cation Upon Consent Election, thus permitting Respond-ent to withdraw from the,stipulation and relieving Re-spondent of any continuing duty to bargain. Finally, Re-spondent contends that the only appropriate forum to de-termine the issues raised by: the ,complaint is in the repre-sentation proceeding generated by its petition to amendthe certification.It is well settled that the scope of an established collective-bargaining unit is a nonmandatory subject of bar-gaining. and that neither party 'may lawfully insist to im-passe on changing the scope of the unit. However, it isequally settled that a party may lawfully propose achange in the scope of the bargaining unit and the partiesmay in certain circumstances agree to a change.TarlacMeat Co.,239 NLRB 1396, 1397 (1979). 'It is clear from the undisputed facts that in this casethe Union did no more than propose a change in thescope of the bargaining unit and, as the parties stipulated,did not insist to impasse on any subject of bargaining.The cited, case supports the General Counsel's positionthat Respondent's refusal to bargain after the 17 Octobermeeting violated its bargaining obligation.Respondent's first two, affirmative defenses must failon the facts of the case. Despite the claim that the Unionabandoned the part-time truckdrivers and technicians, 410DECISIONSOF NATIONALLABOR RELATIONS BOARDthe facts show no more than proposals or assertions of adesire to remove them from the contract unit.In the caseof the part-time drivers Respondent's contention is ex-ceptionally hollow, for at the time of the election andpresentation of , the proposal there were no part-timetruckdrivers.It isdifficult in that context to view theUnion's proposal to exclude the use of part-time driversas anything more than a routine proposal"relating tohours of employment to protect the work opportunitiesof the full-time drivers who were then employed. Like-wise, failure to include part-time drivers in a meeting todiscuss contract proposals is hardly surprising when nonewere employed between the time of the election andpresentation of the proposal.But even after two part-time drivers were employed(for how long the record does not show) the proposalswith respect to them and the technicians were nevermore than that. Significantly, before breaking off negoti-ations,Respondent never responded to` the proposals,never suggested that it did not want to bargain overthem, and never stated that if the Union persisted inpressing them it would withdraw from bargaining. Whenthe Union sought to make clear that it' was not insistingon these proposals and would bargain for the part-timedrivers and the technicians, insofar as the record showsRespondent did not even reply.A.O.Smith Corp.,119NLRB 621 (1957),Setzer'sSuperMarkets of Georgia,145 NLRB 1500 (1964), andTeamsters Local 671 (Airborne Freight),199 NLRB 994(1972), cited by Respondent bear no resemblance to thiscase. In each of these cases after certifications majorchanges were agreed to or acquiesced in by union andemployer.Here changes have been proposed but nonehas occurred.5 To the extent that Respondent in relyingonAirbornecontends that it was justified in refusing tobargain because the Union has unfairly represented part-time drivers and technicians,itscontention is withoutmerit.B.Brown Associates,224NLRB 929, 937-938(1976).Respondent argues that the Union's conduct in'effectchanged the ground rules under which the election wasconducted, that had the change occurred before the elec-tion Respondent would have been justified in withdraw-ing from the election agreement,and that the results ofthe election therefore should not bind Respondent, citingNLRB v. Unifemme, Inc.,570 F.2d 230 (8th Cir. 1978).Again the facts are clearly distinguishable. Thereafter,the employeragreedto an election, the conditions of theelection were materially changed without the employer'sconsent; 'here a change in the agreed-upon unit has onlybeen proposed.Respondent argues that the filing of the petition toamend the certification "preempts" this unfair labor prac-tice proceeding because until the ' Board has determinedthe scope of the unit in that proceeding, there is no final-ly determined unit on which a bargaining order can bebased, because the determination of an appropriate unitbAs the General Counsel points out, neither party may unilaterallyattack the integrity of the certified unit.Itmay be changed only bymutual agreement or Board action.Arizona Electric Power,250 NLRB1132,1133 (1980).in thefirst instanceis for the Regional Director subjectto appeal to the Board and not within the jurisdiction ofan administrative law judge, and because the issue shouldbe resolved in a nonadversarial representation proceed-ing with different powers of the respective triers of factand methods of review.Once again Respondent'sarguments rest on faultypremises. Appropriateness of bargaining units is routinelydetermined in unfair labor practice proceedings. There isno requirement in the statuteor theBoard'sRules thatunits first be determined in representation proceedings.Ultimately, it is the Board that decides the issue in eitherproceeding.Moreover, the parties stipulated to the ap-propriate' unit in the initial representation proceeding,and the issue has been reraised only by a last minute peti-tion filed long after Respondent's refusal to bargain andthe issuance of the complaint.6Respondent has proposed no alternative unit and pre-sented no evidence or argument to suggest that the certi-fied unit is inappropriate.? The issue in this case is notwhether the certified unit is appropriate. The only issueiswhether the Union insisted on bargaining for a differ-ent unit, justifying Respondent's refusal to bargain fur-ther.To defer this case pending disposition of the peti-tion would only add further unnecessary delay.Ifind that Respondent's defenses have no merit andthat Respondent since 17 October has refused to bargainwith the Union in violation of Section 8(a)(5) and (1) ofthe Act.THE REMEDYHaving foundthatRespondent engaged in certainunfair labor practices, I shall recommend that it be or-dered to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies ofthe Act.As I have found that Respondent has refused to bar-gain with the Union, I shall recommend that it be or-dered to bargain on request with the Union and, if an un-derstanding is reached, to embody the understanding in asigned agreement.To ensure that the employees are accorded the serv-ices of their selected bargaining agent for the period pro-vided by law, the certification year shall be extended by7-1/2 months from the date Respondent resumes good-faith bargaining with the Union to embrace the period ofthe certification year during which Respondent refusedto bargain.88 InLorimar Production,279 NLRB300 (1986),cited by Respondent,the election was held beforea final unit determination in the representa-tion case,and the disputed employeesvotedsubject to challenge. Theemployer promptly objected to the election on thegrounds that the em-ployees votedbased on a false assumption as to the scope of the unit.Here there was and is no unresolved issue as to the appropriate unit.7 ,AlthoughRespondent'spetitionin Case 4-AC-67states as its pur-pose amendment of certification, it fails toset forth "the details of thedesired amendments and reasonstherefore"as requiredby Sec.102.61(e)of theBoard'sRules and Regulations. Insofar as appears, Respondentseeksonlyreaffirmationof the stipulatedunit, an unnecessary act in thefaceof theoutstanding certification.8 Cellar Restaurant,262 NLRB 796 (1982). SYNCOR INTERNATIONAL CORP.Although the General Counsel requests inclusion of avisitatorial clause in the order authorizing the Board toengage indiscovery to enable it to monitor enforcementof its Order on enforcement by a court of appeals, thenature of the remedy in this case does not appear tomake inclusion of a visitatorial clause necessary.On the basis of the ' above findings of fact and theentire record in this case, I make the followingCONCLUSIONS OF LAW1.Syncor International Corporation is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.2.Highway Truck Drivers and Helpers, Local 107, af-filiatedwith International Brotherhood of Teamsters,Chauffeurs,Warehousemen, and Helpers of America is alabor organization within the meaning of Section 2(5) ofthe Act.3.The following employees constitute a unit appropri-ate for purposes of collective bargaining within themeaning of Section 9(b) of the Act:Included:All full-time and regular part-timedriver employees and technicians employed by theRespondent at its 3 North 2nd Street, Philadelphia,Pennsylvania facility.Excluded:All other employees including pharma-cists,salesrepresentatives,clericalemployees,guards and supervisors as defined in the Act.4. Since 4 June 1985, the Union has been the certifiedexclusive representative of the employees in the appro-priateunit for the purpose of collective bargainingwithin the meaning of Section 9(a) of the Act.5.By refusing after 17 October 1985 to bargain collec-tivelywith the Union as the exclusive bargaining repre-sentative of the employees of Respondent in the appro-priate unit, Respondent has engaged in unfair labor prac-tices affecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed9ORDERThe Respondent, Syncor International Corporation,Philadelphia,Pennsylvania, its officers,agents,succes-sors, and assigns, shall1.Cease and desist from(a)Refusing to bargain with Highway Truck DriversandHelpers,Local 107, affiliatedwith InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen,and Helpers of America as the exclusivebargaining rep-resentative of the employees in the bargaining unit setforth in paragraph 2(a), below.9 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.411(b) In 'any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclusiverepresentative of the employees in the following appro-priate unit concerning terms and conditions of employ-ment and, if an understanding is reached, embody the un-derstanding in a signed agreement:Included:All full-time and regular part-timedriver employees and technicians employed by theRespondent at its 3 North 2nd Street, Philadelphia,Pennsylvania facility.Excluded:All other employees including pharma-cists,salesrepresentatives,clericalemployees,guards and supervisors as defined in the Act.(b) Post at its facilities in Philadelphia, Pennsylvania,copies of the attached notice marked "Appendix."10Copies of the notice, on forms provided by the RegionalDirector for Region 4, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingallplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any othermaterial.(c)Notify the Regional Director' in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.10 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board"shall read "Posted Pursuant to a Judgment ofthe UnitedStatesCourt of Appeals Enforcing an Order of theNationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT refuse to bargain with HighwayTruck Drivers and Helpers, Local 107, affiliatedwith InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica as the exclusive representative' of the employeesin the bargaining unit.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act. 412DECISIONSOF NATIONAL LABOR RELATIONS BOARDWE WILL, on request, bargain with the Unionand put in writing and sign any agreement reachedon terms and conditions of employment for ouremployees in the bargaining unit:Included:All full-time and regular part-timedriver employees and technicians employed by us.atour 3 North 2nd Street,Philadelphia,Pennsylvaniafacility.Excluded:All other employees including pharma-cists,sales-representatives,clericalemployees,guards and supervisors as defined in the Act.SYNCOR INTERNATIONAL CORPORATION